FILED
                             NOT FOR PUBLICATION                             APR 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

CHARLES PACE,                                    No. 08-74269

               Petitioner,
  v.                                             MEMORANDUM *

BONNEVILLE POWER
ADMINISTRATION,

               Respondent.

                On Petition for Review of a Record of Decision of the
                          Bonneville Power Administration

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Charles Pace petitions pro se for review of the Bonneville Power

Administration’s (“BPA”) August 12, 2008 Record of Decision adopting a

reasonable and prudent alternative to avoid jeopardy to a number of fish species

listed as endangered or threatened under the Endangered Species Act. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).


                                                                                  08-74269
jurisdiction under 16 U.S.C. § 839f(e)(5). We review de novo the issue of standing

to sue. Bernhardt v. County of Los Angeles, 279 F.3d 862, 867 (9th Cir. 2002).

We dismiss the petition for review.

      Pace failed to establish his standing under Article III, which is a pre-

requisite to his proceeding in this court. Specifically, Pace failed to establish that

he suffered concrete and particularized injury that is actual or imminent, a causal

connection between the injury and the conduct of which he complains, and the

likelihood that a favorable decision will redress the alleged injury. See Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (setting forth elements of

standing); Nw. Envtl. Defense Ctr. v. Bonneville Power Admin., 117 F.3d 1520,

1527-28 (9th Cir. 1997) (recognizing that petitioners of final BPA decision

established standing on direct review in this court, and thus the court’s subject

matter jurisdiction, by submitting affidavits to the court).

      PETITION FOR REVIEW DISMISSED.




                                           2                                     08-74269